Citation Nr: 1825546	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for shin splints. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1972 to January 1974, to include service in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A Notice of Disagreement was received in October 2013.  In August 2014, a Statement of the Case was issued, and, in September 2014, the Veteran filed a substantive appeal (via a VA Form 9).  A Supplemental Statement of the Case was issued in September 2015 as the earlier Statement of the Case did not include all regulations pertinent to the claim for service connection for hearing loss. 

Pursuant to 38 C.F.R. § 20.700(b) (2017), the Board does not hold hearings solely to permit an appearance by a representative to present argument, and thus the Veteran requesting the hearing is expected to appear in person.  The exception to the rule is where there is a showing of good cause.  In this case, the undersigned Veterans Law Judge determined that there was a showing of good cause, as established by a medical emergency of the Veteran's spouse which required that he transport her to a medical facility, and which would permit the Board hearing to proceed without the appearance of the Veteran.  As such, the Vietnam Veterans of America, who holds the Veteran's Power of Attorney, was permitted to act as the representative at the hearing to provide sworn testimony and other evidence on behalf of the Veteran.  Accordingly, given these particular circumstances, a personal hearing before the Board at the local Regional Office was held before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is associated with the record.

At the hearing, the Veterans Law Judge permitted the Veteran's representative to present on the record a statement, as evidence in support of the appeal, on behalf of the Veteran regarding the issues of service connection for bilateral hearing loss and tinnitus.  This statement was transcribed as part of the hearing transcript and is associated with the claims file.  The Veteran, by and through his representative, deferred any testimony, argument, and submission of evidence concerning the issue of service connection for shin splints.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary for further evidentiary development. 

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus. 

Upon review, the Veteran's DD-214 reflects that his last duty assignment and major command was listed in a specialty of Artillery.  His primary specialty title is listed as Chaparral Crewman.  See DD Form 214.  In either capacity, the Veteran has related that he fired missiles and threw grenades, without being issued hearing protection.  He further maintains that following such in-service exposure, he experienced ringing in his ears and the inability to hear people when they spoke to him.  See June 2012 Correspondence.

The Veteran was last afforded a VA audiological examination in December 2012, at which time the examination results demonstrated a current hearing disability, as defined in 38 C.F.R. § 3.385.

Regarding bilateral hearing loss, the VA examiner opined that it was less likely than not that the Veteran's hearing loss was a result of noise exposure in service, but that the more likely etiology was that of collapsing ear canals.  By way of rationale, the examiner noted in one section of the report that hearing loss existed prior to service, but that it had not been aggravated beyond the natural progression in military service.  Notably, the examiner stated that it was his opinion that no hearing loss likely existed at enlistment.  The examiner stated that while the Veteran entered service with a moderate loss at 4000Hz in the right ear and a mild loss at 4000Hz in the left ear, at separation, hearing sensitivity was found to be within normal limits bilaterally from 500Hz to 6000Hz.  The examiner also stated that service records showed discrepancies in the audiometric results.  Also, the examiner further commented that the Veteran reported military noise exposure from artillery fire and from a February 1972 training exercise, but also noted that he was exposed to occupational noise exposure while working in a warehouse for 12 years and recreational noise exposure from personal use of lawn equipment and power tools.  Additionally, the examiner noted that two audiograms from the National Guard, conducted approximately 7 and 11 years after discharge were the first audiograms (with the exception of the enlistment audio into the Army) that showed hearing loss in both ears.

The December 2012 examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, noting that the Veteran reported the onset of symptoms as five to six years prior.  The examiner further opined that the tinnitus was at least as likely as not a symptom associated with hearing loss.  By way of rationale, the examiner stated that hearing loss was not found on an audiogram until 1992 and that the onset of tinnitus was reported just years prior.

At the April 2017 Board hearing, the Veteran's representative presented a statement on behalf of the Veteran.  More specifically, the Veteran, by and through his representative, maintains that he first served as an Artillery crew member in an infantry MOS and was exposed to hazardous occupational acoustic trauma, to include long hours of firing weapons.  The representative also mentioned that the August 2014 SOC reflects that the Veteran had documented hearing loss upon entry into the Army, and it was also documented that he had significant hearing loss in a January 1997 examination for the National Guard, evidencing a decline over the years since separation from active duty.  See April 2017 Statement.  

In view of the foregoing, a remand for further development is warranted.  The Board observes that only right ear hearing loss disability is considered to have been noted at entry into service, and thus the Veteran may not be presumed to have entered service in sound condition as to the right ear.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (holding that the Board may discern the significance of the contemporaneously recorded audiology test results and hearing loss constituting disability under 38 C.F.R. § 3.385 constitutes a defect under 38 U.S.C. § 1111).  Nonetheless, the Veteran is presumed to have entered service in sound condition as to the left ear, and thus the presumption of soundness would apply.  As such, a medical opinion that clearly addresses whether the preexisting right ear hearing loss disability was aggravated by service; and, whether the left ear hearing loss disability was caused by an event or injury that occurred in service, is needed in order to decide this appealed issue.

Shin Splints

The Veteran contends that he is entitled to service connection for shin splints.  As previously noted, the Veteran, by and through his representative, deferred any argument as to this appealed issues.  On remand, and in order to accord the Veteran every consideration, he is given an opportunity to submit any additional evidence and/or argument in support of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for the disabilities on appeal and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent evaluations and treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reasons for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  After instruction (1) is completed, the AOJ should schedule a VA audiological examination for the Veteran to determine the nature and cause of his right and left ear hearing loss and tinnitus.  The entire record is to be reviewed by the examiner in conjunction with the examination.  The examiner is advised that the Veteran's service personnel records confirm that his last duty assignment and major command was listed in a specialty of Artillery, and that his primary specialty title is listed as Chaparral Crewman, which is sufficient evidence to establish the Veteran's exposure to hazardous noise levels in service.  The examiner should respond to the following:

Right Ear:

Did the right hearing loss disability, which was noted on examination at enlistment, progress during service at a greater rate that normally expected due to or as a result of the Veteran's in-sure exposure to hazardous levels of noise?

**In responding, the examiner is asked to address whether the audiometer data recorded on separation examination, as well as the audiometer data from the audiograms conducted by the National Guard approximately 7 and 11 years (respectively) after separation from active duty (in January 1974), showed a change (i.e., worsening, improvement, or no change) in the level of hearing acuity (sensitivity) in the right ear when compared with the audiometer data recorded on enlistment examination; and whether the Veteran's in-service exposure hazardous noise had any effect on his hearing acuity (sensitivity) in the right ear during service.

**In responding, the examiner is also asked to discuss the in-service audiometer data of record and discuss the shifts in the hearing thresholds between the Veteran's entrance into service and his separation therefrom, for the right ear.  The examiner is asked to discuss the significance of audiometer data at entrance and at separation for the right ear, as well as the significance of the normal puretone thresholds shown on the separation examination for the right ear, and the significance of the audiometer data recorded by the National Guard approximately 7 and 11 years after separation from active duty (in January 1974) for the right ear. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

Left Ear:

Did the Veteran's in-service exposure to hazardous noise cause any acoustic damage that has resulted in, or is related to, any left ear hearing disability that he now has?

**In responding, the examiner is asked to consider the in-service audiometer data of record and to discuss the shifts in hearing thresholds between the Veteran's entrance into service and his separation therefrom, for the left ear.  The examiner is asked to discuss the significance of the enlistment audiometer data for the left ear, as well as the significance of the normal puretone thresholds shown on separation examination for the left ear, and the significance of the audiometer data recorded by the National Guard approximately 7 and 11 years after separation from active duty (in January 1974) for the left ear.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

Tinnitus:

a. Did the Veteran's in-service exposure to hazardous noise cause any acoustic damage that has resulted in, or is related to, any diagnosis of tinnitus that he now has?

**In responding to question (a), the examiner is asked to consider and discuss the clinical data from the audiological examinations conducted at enlistment, during service, and at separation, as well as after the Veteran discharge from active duty (in January 1974), and address whether the Veteran's in-service exposure to hazardous noise contributed in any way to the diagnosis of tinnitus that the Veteran now has.

b. Is the diagnosis of tinnitus related to, or associated with, the Veteran's right and/or left ear hearing disability?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3.  The, the AOJ should review the record, conduct any additional development deemed necessary (including any additional examination if required), and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




